DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive. The applicants allege that the disclosure of Papaskalleriou et al. (US 2020/0077386 A1) does not disclose “mapping a first type of uplink control information (UCI) to the identified resources in a frequency interleaved manner over a bandwidth of the identified resources”. The examiner respectfully disagrees. 
With regard to the limitation, “mapping a first type of uplink control information (UCI) to the identified resources in a frequency interleaved manner over a bandwidth of the identified resources”, par.[0169] recites, in part, “The order of the mapping to the two ends of a PUSCH transmission BW can also be reversed and a mapping of HARQ-ACK modulation symbols can be interleaved across SCs at the two ends of the PUSCH transmission BW (in order to obtained a frequency-first mapping”. As discussed in previous paragraphs, including par.[0169] and fig.16. The disclosure teaches a time-first mapping with interleaving of UCI over two slots in a subframe. If you notice, fig.16 teaches that a DM-RS occupies a first symbol in the first slot, and second symbol in the second slot. Each slot comprises a DM-RS which is mapped along the frequency domain in the single symbol. The disclosure teaches how data is mapped and 

    PNG
    media_image1.png
    804
    941
    media_image1.png
    Greyscale

	As can be seen from the above image, the DM-RS occupies a single symbol in the time domain, and a plurality of tones as it is mapped up the frequency domain. Second, the HARQ-ACK as mapped in a time-first manner occupies multiple symbol periods in a first SC index ‘0’ which is shown by the red arrow moving toward the right across the time domain. Next, the RI/CRI is interleaved with the HARQ-ACK across the 

    PNG
    media_image2.png
    777
    933
    media_image2.png
    Greyscale

	As can be best shown, the frequency first mapping as discussed in par.[0169] which reversed would cause the DM-RS, HARQ ACK/NACK, uplink Data, and RI/CRI to be mapped across multiple tones as it moves up or down along the frequency bandwidth, where the UCI is further multiplexed with data in the frequency domain first, being mapped to different SCs along the assigned bandwidth, and then further mapped along the time domain. As can be seen from the image above, the DM-RS is indicated by the green arrow, the ACK/NACK by the red, the purple indicates the RI/CRI, and the yellow represents the uplink data. As shown above, the disclosure of Papasakellariou at par.[0169] sufficiently discloses the method for frequency first mapping with interleaving mapping a first type of uplink control information (UCI) to the identified resources in a frequency interleaved manner over a bandwidth of the identified resources”.
	The applicant similarly suggests that Papasakellariou, does not disclose, “the first type of UCI, and the second type of UCI frequency-interleaved with the data”. The examiner respectfully disagrees. As shown in the diagrams and careful explanation above with regard to fig.16 of the Papasakellariou reference, as well as par.[0169] the uplink data is certainly interleaved along the frequency domain along with the UCI when applying the above recited disclosure of Papasakellariou. As can be seen from the diagram above, the mapping in the frequency domain would also allow for interleaving of data with UCI along the frequency domain first, and then in the time domain. Therefore, with the foregoing arguments, the rejection of claims 1-30 are sustained.  
	With regard to the 101 rejection, the examiner appreciates the applicants amendment of the claims to overcome the 101 rejection. 
	The examiner takes note of commentary regarding the 112(f) rejection. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-2, 8, 10-13, 19, 21-24, and 29-30, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Papasakellariou et al. (US 2020/0077386 A1), which claims priority to Provisional 62/432,215 dated December 9, 2016.
Regarding claim 1, Papasakellariou discloses a method of wireless communication by a user equipment (fig.1 discloses a plurality of user equipment in wireless communications with a wireless base station), comprising:
Identify resources for an uplink transmission on a physical uplink shared channel (PUSCH) (par.[0099] discloses the transmission of an UL DCI from a base station to a mobile station. The UL-DCI indicating the resources for use in transmission of UCI and Data on the PUSCH.);

mapping a second type of UCI to the identified resources in the frequency-interleaved manner over the bandwidth of the identified resources (fig.16 and par.[0169] which RI/CRI and HARQ-ACK, e.g. “second type of UCI” can be mapped frequency first and interleaved. “The order of the mapping to the two ends of a PUSCH transmission BW can also be reversed and a mapping of HARQ-ACK modulation symbols can be interleaved across SCs at the two ends of the PUSCH transmission BW (in order to obtained a frequency-first mapping according to the previous condition that this disclosure considers (a) mapping of different UCI types can be consecutive, 
first in frequency……”);
mapping data to the PUSCH over the bandwidth of the identified resources in a time-first or a frequency-first manner (fig.16 wherein the data wherein data is interleaved with the UCI); and
transmitting the uplink transmission on the identified resources of the PUSCH in accordance with the mapping, the uplink transmission comprising the first type of UCI and the second type of UCI frequency-interleaved with the data (par.[0005] discloses the transmission of the UCI on the PUSCH, and fig.16 discloses the UCI being transmitted with the data).
Regarding claims 2, 13, and 24, Papasakellariou wherein the first type of UCI comprises ACK/NACK information and the second type of UCI comprises channel state information (CSI) (fig.13 which discloses HARQ/ACK and RI/CRI, e.g. CSI, which is mapped to the PUSCH).
Regarding claims 8, 19, and 29, Papasakellariou discloses herein the first type of UCI or the second type of UCI comprises ACK/NACK information, the method further comprising: mapping a demodulation reference signal (DM-RS) to a first symbol of the identified resources, wherein the ACK/NACK information is mapped to one or more symbols adjacent to the DM-RS in the frequency-interleaved manner (fig.13 and par.[0151]).
Regarding claims 10 and 21, Papasakellariou discloses wherein the first type of UCI or the second type of UCI comprises channel quality information (CQI), and wherein the CQI is time interleaved with the data in addition to being frequency interleaved (par.[0143] which recites, in part, “Unlike UCI multiplexing as described in LTE specification where HARQ-ACK and RI/CRI are placed in different slot symbols and CSI is mapped in a time-first manner, differently than HARQ-ACK or RI/CRI, this disclosure considers that (a) mapping of different UCI types can be consecutive, first in frequency and then in time”).
Regarding claims 11 and 22, Papasakellariou discloses wherein a common resource mapping for a Cyclic Prefix (CP)-Orthogonal Frequency Division Multiplexed (OFDM) waveform and a Discrete Fourier Transform (DFT)-spread-OFDM waveform is used to map the first type of UCI and the second type of UCI to the PUSCH (par.[0080 – 0081, and 0083]).
Regarding claim 12, Papasakellariou discloses an apparatus for wireless communication at a user equipment, comprising:
a memory; and
at least one processor coupled to the memory and configured to:
identify resources for an uplink transmission on a physical uplink shared channel (PUSCH) (par.[0099] discloses the transmission of an UL DCI from a base station to a mobile station. The UL-DCI indicating the resources for use in transmission of UCI and Data on the PUSCH.);
mapping a first type of uplink control information (UCI) to the identified resources in a frequency-interleaved manner over a bandwidth of the identified resources (fig.16 and par.[0169] which discloses that frequency-first or time-first interleaving can be used. In fig.16 DM-RS, ACK/NACK, and RI can be mapped frequency interleaved, as a first UCI);
mapping a second type of UCI to the identified resources in the frequency-interleaved manner over the bandwidth of the identified resources (fig.16 and par.[0169] which RI/CRI and HARQ-ACK, e.g. “second type of UCI” can be mapped frequency first and interleaved. “The order of the mapping to the two ends of a PUSCH transmission BW can also be reversed and a mapping of HARQ-ACK modulation symbols can be interleaved across SCs at the two ends of the PUSCH transmission BW (in order to obtained a frequency-first mapping according to the previous condition that this disclosure considers (a) mapping of different UCI types can be consecutive, 
first in frequency……”);

transmitting the uplink transmission on the identified resources of the PUSCH in accordance with the mapping, the uplink transmission comprising the first type of UCI and the second type of UCI frequency-interleaved with the data (par.[0005] discloses the transmission of the UCI on the PUSCH, and fig.16 discloses the UCI being transmitted with the data).
Regarding claim 23, Papasakellariou discloses a method of wireless communication by a user equipment (fig.1 discloses a plurality of user equipment in wireless communications with a wireless base station), comprising:
means for identify resources for an uplink transmission on a physical uplink shared channel (PUSCH) (par.[0099] discloses the transmission of an UL DCI from a base station to a mobile station. The UL-DCI indicating the resources for use in transmission of UCI and Data on the PUSCH.);
means for mapping a first type of uplink control information (UCI) to the identified resources in a frequency-interleaved manner over a bandwidth of the identified resources (fig.16 and par.[0169] which discloses that frequency-first or time-first interleaving can be used. In fig.16 DM-RS, ACK/NACK, and RI can be mapped frequency interleaved, as a first UCI);
means for mapping a second type of UCI to the identified resources in the frequency-interleaved manner over the bandwidth of the identified resources (fig.16 and par.[0169] which RI/CRI and HARQ-ACK, e.g. “second type of UCI” can be mapped 
first in frequency……”);
means for mapping data to the PUSCH over the bandwidth of the identified resources in a time-first or a frequency-first manner (fig.16 wherein the data wherein data is interleaved with the UCI); and
means for transmitting the uplink transmission on the identified resources of the PUSCH in accordance with the mapping, the uplink transmission comprising the first type of UCI and the second type of UCI frequency-interleaved with the data (par.[0005] discloses the transmission of the UCI on the PUSCH, and fig.16 discloses the UCI being transmitted with the data).
Regarding claim 1, Papasakellariou discloses a computer readable medium storing computer executable code, the code when executed by a processor cause the processor to:
identify resources for an uplink transmission on a physical uplink shared channel (PUSCH) (par.[0099] discloses the transmission of an UL DCI from a base station to a mobile station. The UL-DCI indicating the resources for use in transmission of UCI and Data on the PUSCH.);
mapping a first type of uplink control information (UCI) to the identified resources in a frequency-interleaved manner over a bandwidth of the identified resources (fig.16 
mapping a second type of UCI to the identified resources in the frequency-interleaved manner over the bandwidth of the identified resources (fig.16 and par.[0169] which RI/CRI and HARQ-ACK, e.g. “second type of UCI” can be mapped frequency first and interleaved. “The order of the mapping to the two ends of a PUSCH transmission BW can also be reversed and a mapping of HARQ-ACK modulation symbols can be interleaved across SCs at the two ends of the PUSCH transmission BW (in order to obtained a frequency-first mapping according to the previous condition that this disclosure considers (a) mapping of different UCI types can be consecutive, 
first in frequency……”);
mapping data to the PUSCH over the bandwidth of the identified resources in a time-first or a frequency-first manner (fig.16 wherein the data wherein data is interleaved with the UCI); and
transmitting the uplink transmission on the identified resources of the PUSCH in accordance with the mapping, the uplink transmission comprising the first type of UCI and the second type of UCI frequency-interleaved with the data (par.[0005] discloses the transmission of the UCI on the PUSCH, and fig.16 discloses the UCI being transmitted with the data).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-7, 14-18, and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou as applied to claim 1 above, in view of Yin et al. (US 2011/0310855 A1).
Regarding claims 3, 14, and 25, Papasakellariou discloses frequency interleaving uplink control information with data on a PUSCH based on a beta-offset, (fig.12), and further discloses receiving an indication of a first beta offset value, and receiving an indication of a second beta offset value,  (separate beta offset per UCI type (fig.11-12 and corresponding disclosure) but does not disclose: 
a first beta offset value indicative of a first number of resources to utilize in mapping the first type of UCI and a second beta  offset value indicative of a second number of resources to utilize in mapping the second type of UCI.
In an analogous art, Yin discloses receiving an indication of a first beta offset value indicative of a first number of resources to utilize in mapping the first type of UCI and a second beta  offset value indicative of a second number of resources to utilize in mapping the second type of UCI (par.[0060] “The coded user data 560 is rate matched to provide resources for the control allocation.  The default resource allocation offset, .beta.-offset, may be 20 times for ACK/NACK and rank indicator (RI), and 6.25 times for CQI.  Although only one type of control message is illustrated in FIG. 5, the same technique applies to multiple control messages with different .beta.-offsets” That is, the disclosure accounts for a first type of resource allocation for ACK/NACK and Rank indicator, and also receiving a different type of control message for resource allocation for CQI).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Papasakellariou with the methods as discussed in Yin. The motivation/suggestion would have been to provide an indication of a number of symbols required for mixed control coding for 
Regarding claim 4, 15, and 26, Papasakellariou discloses mapping UCI to identified resources in a frequency interleaved manner (see rejection of claim 1 above), while the disclosure of Yin teaches:
wherein the first type of UCI is mapped to the identified resources  over the bandwidth of the identified resources based on the first beta offset value and the second type of UCI is mapped to the identified resources over the bandwidth of the identified resources based on the second beta offset value (par.[0060]).
Regarding claim 5, 16, and 27, Papasakellariou discloses wherein the indication of the first beta offset value and the second beta offset value is signaled in a downlink control message (fig.12 element 1230 wherein the beta-offset indication is signaled in a field of a DCI).
Regarding claims 6, 17, and 28, Papasakellariou discloses wherein the indication of the first beta offset value and the second beta offset value is signaled in relation to values established by an RRC configuration of the user equipment (fig.11 and 12 wherein the UE receives a configuration for a set of beta offset values with a UCI type. That is, the UE receives RRC signaling from the base station for different beta offset values corresponding to different types of UCI, par.[0116]).
Regarding claims 7 and 18, Papasakellariou wherein the first beta offset value and the second beta offset value correspond to one of a single carrier frequency division multiplex (SC- FDM) or an orthogonal frequency division multiplex (OFDM) transmission of the uplink transmission (par.[0015]).


Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou in view of Nayeb Nazar et al. (US 2011/0243066 A1), hereinafter known as Nayeb.
Regarding claims 9 and 20, the disclosure of Papasakellariou substantially discloses the claim 1 invention, and wherein the first type of UCI comprises ACK/NACK information and the second type comprises channel quality information (CQI) (see rejection of claim 1 above), but does not explicitly disclose: 
wherein at least a part of the CQI is separately encoded from the ACK/NACK information.
In an analogous art, Nayeb discloses wherein at least a part of the CQI is separately encoded from the ACK/NACK information (par.[0279] which recites, in part, “Alternatively, the HARQ ACK/NACK information bits and the CSI bits may be separately encoded using a different variable coding rate prior to scrambling and modulation and then transmitted on both slots of a PUCCH subframe”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Papasakellariou with the encoding methods as discussed in Nayeb. The motivation/suggestion would have been to coding rate adjustment so that desired bit error rate or block error rate can be achieved for different types of UCI (Nayeb: par.[0279]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tiirola et al. (US 2020/0068556 A1) “Communication System”
Ahn et al. (US 2009/0186613 A1) “Method of Performing Random Access Procedure in Wireless Communication System”
Zhang et al. (US 2010/0195624 A1) “System and Method for Uplink Data and Control Signal Transmission in MIMO Wireless Systems”
Nam et al. (US 2014/0286255 A1) “Uplink Demodulation Reference Signal in Advanced Wireless Communication Systems”
Bendlink et al. (US 2018/0110041 A1) “OFDMA-Based Multiplexing of Uplink Control Information”

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339.  The examiner can normally be reached on M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMAAL HENSON

Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411